CONFESSION OF ERROR
PER CURIAM.
The defendant, Roberto Gonzalez, was charged with armed burglary and grand theft. The defendant filed a motion to suppress evidence and statements. The trial court denied the motion. Thereafter, the defendant entered a plea of nolo contende-re reserving his right to appeal the denial of his motion to suppress.
As the State properly concedes, the trial court erred in denying the defendant’s motion to suppress where: a) the stop could not be justified on the basis that the defendant was speeding since there was no evidence to support the trial court’s finding that the defendant was speeding, see State v. Navarro, 464 So.2d 137, 140 (Fla. 3d DCA 1984); and b) the trial court correctly found that the incident which gave rise to the suspicious persons report was insufficient to justify a stop of the vehicle. See Prokop v. State, 559 So.2d 1258 (Fla. 3d DCA 1990).
Accordingly, the trial court’s order denying the defendant’s motion to suppress is reversed and the cause is remanded with directions to vacate the defendant’s conviction.